COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
                                                              No. 08-13-00173-CV
                                              §
                                                                  Appeal from
 IN THE MATTER OF O.G.R.,                     §
 A JUVENILE.                                                   65th District Court
                                              §
                                                            of El Paso County, Texas
                                              §
                                                                (TC # 06,00488)
                                              §

                                        OPINION

       O.G.R., a juvenile, appeals from an order committing him to the Texas Juvenile Justice

Department.   The juvenile court entered an adjudication order finding O.G.R. engaged in

delinquent conduct by committing the offense of burglary of a habitation and placed him on

juvenile probation. The State subsequently filed a motion to modify disposition alleging O.G.R.

had violated the terms and conditions of the probation order. Following a hearing, the juvenile

court found that the O.G.R. had violated the probation order and entered an order committing

him to the Texas Juvenile Justice Department. We affirm.

       Appellant’s court-appointed counsel has filed a brief in which she has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by advancing one contention which counsel says might arguably
support the appeal. See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State,

516 S.W.2d 684 (Tex.Crim.App. 1974). The procedures established in Anders apply to juvenile

appeals. In re D.A.S., 973 S.W.2d 296, 297 (Tex. 1998); In re A.R.B., 225 S.W.3d 131, 132

(Tex.App.--El Paso 2005, no pet.).

       A copy of counsel’s brief has been delivered to O.G.R., and he has been advised of his

right to examine the appellate record and file a pro se brief. No pro se brief has been filed. We

have carefully reviewed the record and counsel’s brief and agree that the appeal is wholly

frivolous and without merit. Further, we find nothing in the record that might arguably support

the appeal. The judgment of the trial court is affirmed.


June 4, 2014
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                               -2-